         Case 1:20-cr-00160-MKV Document 421 Filed 07/23/21 Page 1 of 1




                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
                                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                     DOC #:
                                                                     DATE FILED: 7/23/21
UNITED STATES OF AMERICA

               v.                                  1:20-CR-160 (MKV)

MICHAEL KEGLEY, JR.




                           CONSENT TO PROCEED
              BY VIDEO CONFERENCE OR TELEPHONE CONFERENCE

        Michael Kegley, Jr., hereby voluntarily consents to participate via

videoconferencing at his ini tial appearance, arraignment and guilty plea pursuant to a

                                . g Information.



MICHAEL KEGLEY, JR.
                                                   ,2Jt-c C.
                                                   SCOTT C. COx
                                                                          P

DEFENDANT                                          Cox & MAZZOU, PLLC
                                                   Counsel for Michael Kegley, Jr.
                                                   600 West Main Street, Suite 300
          7/16/2021
Date:                                              Louisville, Kentucky 40202
                                                   (502) 589-6190

                                                   Date:   7-/(,.   -.10.2.)




This proceeding was conducted by reliable videoconferencing teclmology.

  7/23/21
Date                               MARY KA Y VYSKOClL, U. S. DISTRICT JUDGE
